UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7263


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD A. ORR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.   James P. Jones, Chief
District Judge.    (2:00-cr-10067-jpj-mfu-1; 2:09-cv-80167-jpj-
mfu)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard A. Orr, Appellant Pro Se.           Steven Randall Ramseyer,
Assistant United States Attorney,           Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard    A.    Orr    appeals      the     district         court’s      order

treating his petition for writ of audita querela as a successive

28 U.S.C.A. § 2255 (West Supp. 2009) motion and dismissing it on

that    basis.      The     order      is    not    appealable         unless    a   circuit

justice    or    judge    issues       a    certificate      of    appealability.              28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not    issue    absent    “a    substantial         showing       of   the    denial      of    a

constitutional       right.”           28    U.S.C.       § 2253(c)(2)        (2006).          A

prisoner        satisfies       this        standard       by     demonstrating           that

reasonable       jurists       would       find    that    any     assessment        of    the

constitutional      claims       by    the    district      court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Orr has not

made the requisite showing.                 Accordingly, we deny a certificate

of appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED



                                              2